 GLAZIERS-&GLASSWORKERSLOCAL 1621Glaziers and Glassworkers Local Union No. 1621,International Brotherhood of Painters and AlliedTrades,AFL-CIOand Glass Management Associ-ationGlaziers and Glassworkers Local Union No. 718,International Brotherhood of Painters and AlliedTrades,AFL-CIOandGlass Management-Associ-ation.Cases 20-,CB-3008 and 20-CB-3065November 19, 1975DECISION AND ORDERBY MEMBERS-FANNING, JENKINS, ANDPENELLOOn June 26, 1974, Administrative Law JudgeStanleyGilbert issued the attached Decision in thisproceeding.Thereafter,Respondents each filedexceptions and briefs and the General Counsel andCharging Party filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of'Section 3(b) of theNationalLabor Relations ' Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge concluded thatRespondents violated Section 8(b)(1)(B) of the Actby fining and/or citing all 18 supervisor-membersinvolved herein for crossing or working behind apicket line. His decision, ' however, issued before theSupreme Court handed down its decision inFloridaPower & Light Co. v. International Brotherhood ofElectricalWorkers, Local '641, et al.,417 U.S. 790(June 24, 1974), wherein the' Court construed Section8(b)(1)(B) of the Act. Our application of the SupremeCourt'sFlorida Powerholding to the facts here resultsin our finding a violation of Section 8(b)(1)(B) withrespect to I individual cited and fined by Respon-dent Local No. 1621 and dismissing the allegationswith respect to the remaining 17, individuals in issue.The essential facts were stipulated by the parties.Charging Party,GlassManagement Association(hereafter referred to as GMA), is a multiemployerbargaining association consisting of approximately65member-employers engaged in the retail andwholesale and servicing of glazing products and inthe construction industry in the bay area counties of1All dates hereinafter refer to 1973 unless otherwise indicated2Two of thesupervisors cited by Respondents had applied for andreceived withdrawal cards from their Union prior to the'strike.However, the221 NLRB No. 91509California. GMA represents its member-employers incollective-bargaining negotiations with RespondentUnions,LocalNo. 718 and Local No. 1621.Following expiration of the latest collective-bargain-ing agreement, the parties became embroiled in aneconomic dispute lasting from July 2 through July24, 1973,1 during which. time Respondent Unionsmaintained picket lines in front of the premises of theGMA member-employers. On July 24, the partiesreached agreement on a new contract and theemployees returned to work.Following the strike, Respondent Unions cited 18supervisor-members 2 for crossing and/or workingbehind authorized picket lines. Seventeen of thesewere eventually brought to trial and fined; theremaining individual failed to appear for his sched-uled trial and no fine was ever levied against him.Of the 18 supervisor-members fined and/or citedby Respondents, ,7 performed the same amount ofbargaining unit work (i.e., cutting of glass for retailcustomers) during the strike as they had prior to itscommencement, 6 performed less, and 5 performedmore. Sixteen of the 18 supervisors cited by Respon-dents,personallyown stock in their, respectiveemployers, and some of these also have familymembers who have stock ownership interests in theiremployers,Moreover, in two instances two supervi-sors own stock in the same employer; in one caseeach supervisor owns 50 percent, and in the othercase one supervisor owns 25 percent and the othersupervisor owns 75 percent together with the corpo-rate secretary.''The amount of stock owned by each individualsupervisor in his respective company and the amountof family ownership or, in the two cases, othersupervisors' ownership, as well as the amount ofbargaining unit work performed by each supervisorbefore and, during the strike, is set forth followingeach of the cited individuals' names in Appendix A,attached hereto.During the strike, aside from the time they spentperforming bargaining unit work, the 18 citedindividualsperformed their usual administrativefunctions, such as giving estimates, retail sales, jobbidding, and purchasing.With regard to grievance adjustment, duringnormal times all the supervisors cited by Respon-dentswere responsible for adjusting grievances.However, during the strike none of the supervisorscited performed ' any such functions, inasmuch asthere were no employees working during this period.parties stipulated that both of these supervisors were still subject to the rulesof their Union 510DECISIONSOF NATIONALWith regard' to collective bargaining, only one ofthe supervisors cited, Jean Hinterman, was, -as amember of GMA's negotiating committee,3 directlyengaged in collective bargaining during the strike.4Several of the other individuals cited, however, wereresponsible ' for determining whether to ratify fortheir respective employers any collective-bargainingagreement reached by GMA in negotiations withRespondents.5Discussion and ConclusionsI,InFlorida Power, supra,the Supreme Court found,contrary to the Board, that there was no 8(b)(1)(B)violation by a union's sanctions against supervisor-members who were performing tank-and-file workbehind the picket line. In the course of its decision, itenunciated the .following test for determining when aunion violates Section 8(b)(1)(B) of the Act bydisciplining supervisor-members:-'The conclusion is thus inescapable that a union'sdisciplineof one of its members who is asupervisory employee can constitute a violation of§8(b)(1)(B) only when that discipline may ad-versely affect that supervisor's conduct in per-forming the duties of, and acting in his capacityas, grievance adjuster or collective bargainer onbehalf of the employer. [417 U.S. 790, 804-805.]Since then, we have had occasion to apply thatstandard in the following cases, among others:Hammond Publishers,6 Triangle Pubhcations,7 FoodEmployers Council,8 Max M. Kaplan Properties,9andSkippy Enterprises.10Hammond Publishers, supra,was the first case inwhich the Board was faced with interpreting thescope of the Supreme Court's "adversely affect" test.In that case, a majority of the Board (MemberFanning dissenting) reversed the Administrative LawJudge's decision and found an 8(b)(1)(B) violationunder circumstances where one of the supervisorsfined performed "at most 35 minutes per day"bargaining unit work, and the other supervisors finedperformed what the' Administrative Law Judge found3 In addition to bargaining, the same representatives who serve on theGMA negotiating committee also serve on the Joint conference committeewhich handles all disputes arising out of the collective-bargaining agreementthat cannot be settled by a representative of Respondent and the individualemployer involved.'4All the record shows about Hmterman is that he crossed the picket lineto perform administrative work, and also that he was the only one of the 18supervisors cited who performed no bargaining unit work during the strikeThere is noamdication in the record that Hmterman crossed the picket lineto perform collective-bargaining or grievance-adjustment functions5These supernsor-members are Roger F Bibo, Joe Baxter, Joseph P.Bard-, Alexander R Meyer, Jr., Michael R. Meyer, Roy E. Statham, Jr., andEverett L Pezoldt.LABOR RELATIONS BOARDto be "a minimal amount" of bargaining unit work.The' Board stated there in the text .accompanyingfootnote 7:,The . . . question of "when that discipline mayadversely affect the supervisor's conduct ..."clearlydepends on an analysis, of the - activityengaged in by the supervisor during the period forwhich the discipline is imposed, rather than on anevaluation of the union's motivation... .The application of the effect test is relativelystraightforward in extreme situations where thedisciplined 'supervisor has engaged`eitheronlyinthe performance of supervisory, activities (notlimited to grievance adjustment or collectivebargaining), oronlyin the performance of rank-and-file struck work. In the former there is clearlya violation sinceit isreasonably likely that anadverse effect will, carry over to the supervisor'sperformance of his 8(b)(1)(B) duties where he isdisciplinedafterhaving engaged only in theperformance of supervisory duties. In the latter,there is no violationsince it is, not reasonablylikely that an adverse effect will carry over wherethe supervisor has, engaged in the performance ofonly rank ;and-file struck work....We believe that the Respondent's acts ofdiscipline,, in the instant case violated Section8(b)(1)(B) notwithstanding the fact that Palmerand Andress may have , performed a minimalamount of rank-and-file struck work. This fol-lows,we feel, since under our view ofFloridaPoweritmakes no difference whether a supervisorperforms a minimal amount of struck workbecause it is still reasonably likely that an adverseeffect may carry over to the supervisor's perfor-mance of his 8(b)(1)(B) duties when he isdisciplined after having performed substantiallyonly supervisory functions and only aminimalamount of what might arguably be called rank-and-file struck work during a work stoppage.[Footnotes omitted.]InTrianglePublications, supra,we applied theabove reasoning in finding a violation of 8(b)(1)(B)where the, supervisor-member fined had performed6Chicago Typographical Union No 16 (Hammond Publishers,Inc),216NLRB No. 149 (1975).9New York TypographicalUnion No 6,InternationalTypographicalUnion, AFL-CIO (DailyRacingForm,a subsidiaryof TrianglePublications,Inc),216 NLRB No. 147 (1975)'3Bakery and ConfectioneryWorkersInternationalUnion of America,Local Unions24 and 119 (Food EmployersCouncil,Inc.),216 NLRB No. 150(1975).9United Brotherhoodof Carpenters & Joiners ofAmerica, Local Union No14, AFL-CIO (Max M. Kaplan Properties),217 NLRB No. 13 (1975)10WisconsinRiver ValleyDistrictCouncil ofthe UnitedBrotherhood ofCarpentersand Joinersof America, AFL-CIO (Skippy Enterprises,Inc ),218NLRB No 157 (1975). GLAZIERS & GLASSWORKERS- LOCAL 1621511only supervisory functions behind the picket line. Onthe other hand, inFood Employers Council, supra,wefound the respondent unions did not violate Section8(b)(1)(B)by fining certain supervisor-membersunder circumstances where these individuals normal-ly spent about 45-50 percent of their time performingbargaining unit work, which they continued toperform during the strike, and some of those finedactually increased the proportion of bargaining unitwork they performed during the strike. Applying theHammondrationale, the Board reasoned that theseindividuals "performed much more than a minimalamount of rank-and-file work during the strike[footnote omitted]." Similarly, inMax M. KaplanProperties, supra,the Boardagainfound no violationin a union'sfining a supervisor-member for continu-ing to work behind the picket line where theindividual "continued to spend at least 50 percent ofhisworking time performing bargaining unit work,,Finally, inSkippyEnterprises, supra,theBoard(Members Fanning and Penellodissentingseparate-ly) found a violation of Section 8(b)(1)(B) in aunion's fining asupervisor-member who continuedto Work in violation of the union's "no, contract-nowork" order. In that case, all of the other employeescontinued to work since they were not members ofthe,union and, consequently, the individual fined wasperforming the same work functions following theno-work order as prior thereto-i.e., approximately30 percent of his time performing rank-and-file work,and the remaining70 percent performing his supervi-sory responsibilities. The Board distinguished thesefacts from those inFlorida Powernoting that thework performed by the supervisors inFlorida Powerwas "struck" work. The Board further noted that theSupreme Court did not overrule the Board's decisioninOakland Mailers,"but only refused to extend it toa situationwhere struck work was involved. TheBoard wenton to find the facts here to be similar tothose in A.S.Horner, i2where the Board found thatthe supervisor's compliance with the union's no-workorder would have meant quitting the job with theemployer, thereby depriving the employer of theservicesof its designated representative. Noting thatiiSan Francisco-OaklandMailers'Union No. 18, International Typo-graphical Union(Northwest Publications,Inc.),172 NLRB 2173 (1968)'.12New MexicoDistrictCouncil of Carpentersand JoinersofAmerica (A.S.Horner,Inc.),177 NLRB500, enfd. 454 F.2d 1116 (CA. 10, 1972).isAlthough,as noted earlier,none of the 18 individuals disciplined byRespondents performedany strictly supervisory functions behind the picketline, since there were no employees working duringthisperiod,wenonetheless consider the administrativework performed by the individualshere to beof thesame protected nature.In our view, a union's discipliningsupervisor-members while they are performing their usualadministrativefunctions is aslikely tohave an adverseeffect on theirperception in theperformance of grievance adjustmentand collective-bargauungfunctions aswould discipline imposed onthem while actuallyperformingsupervisoryfunctions.Supervisors are just aslikely to interpretthe sanctions as havingthe supervisor here did not perform any struck work,and that the amount of time spent on supervisoryduties was not "minimal," the Board found that here,as inHorner,compliance with the union's orderwould have meant quitting his job with the sameproscribed effect of depriving the employer of the_services of its designated representative.On the basis of the foregoing precedent, it is clearthat our determination as to whether Respondentscommitted 8(b)(1)(B) violations in the instant casewill hinge on, the comparative amount of bargainingunit work, as opposed to normal supervisory func-tions,which the 18 individuals performed whileworking behind the picket line. As noted in thefactual statement above, the ' bargaining unit work'performed by those 18 individuals ranged from 0 to70 percent, the remainder of their time being spent inthe performance of their usual administrative func-tions.13However, before determining specificallywhoamong these 18 individuals performed a substantialamount of supervisory/administrative work or only aminimal amount of rank-and-file bargaining unit'work behind the picket line, we think it advisable todispose of the issue of ownership and to what extentRespondents were privileged to fine certain individu-als, regardless of how little bargaining unit work they,performed behind the picket line, because theindividualswere, for all intents and purposes, the"employer" within the meaning of Section 8(b)(1)(B).Sincewe are finding below that certain of theindividuals have such a substantial ownership inter-est so as to constitute the "employer," with respect tothem it will' not be necessary to apply the substan-tial/minimal test. Consequently, rather than attempt-ing to draw the fine lines, we find, necessary inapplying that test herein, we will defer our applica-tion of the substantial/minimal test to a later portionof this decision, after we have excluded those whom,because of their ownership interest, Respondentswere free to sanction in any event.been for standing by their employer during a time of economic conflict, andtherefore could reasonably be expected to believe that they could be subjectto fines whenevei they took their employer's position as against the union's,including the time they are adjusting grievances or engaging in collectivebargaining.We further believe that the Supreme Court did not intend to foreclosesuch an interpretation in itsFlorida Powerdecision. Thus,as Justice whitenoted in lus dissent in417 U.S.at 815, fn 2:Ido not read the Court to say that §8(b)(IXB)would allow a uniontodiscipline, supervisor-members for performing supervisory ormanagementfunctions,as opposed to customary rank-and-file, workduring a labor dispute. [Emphasis supplied.] 512DECISIONSOF NATIONALLABOR RELATIONS BOARDIIThe Board has previously interpreted Section8(b)(1)(B) of the Act as not protecting a supervisor-member from sanctions against him by his unionunder circumstanceswhere he is also the sole ownerof the employer.14 The legislative history behindSection 8(b)(1)(B)makes it clear that Congress wasonly concerned with protecting employers, in theselectionof their representatives for the two purposesprovidedtherein;there is,.no indication that Con-gress. intended to protect the employer himselfagainst suchfinesand sanctions.15 There is norestraint or coercion against the employerin theselectionof his representativesfor the prohibitedobjects where the employer himself is acting as therepresentativefor' these purposes. This dichotomy intreatmentof unionsanctionsimposed on an employ-er's supervisors as opposed =to those levied directlyagainst theemployer himself may also be explainedby the fact that it is difficult to envision circum-stanceswheretheemployerwould be greatlyinfluenced in the performance of his grievance-adjustment or collective-bargaining functions whereany decision he makes in those respects directlyworks to his benefit or detriment depending, on howhe decides it.InInsulationIndustries,16the Board, extended theabove principle to an individual who was presidentand, 98-percent owner of the employer, and theremaining2 percent was owned by his two daughtersin equal`shares.The Board stated there:Under.-these circumstances,we do not considerTate ,[the supervisor-member disciplined by hisunion,]to be an employee selected for supervisoryfunctions, but we do consider him, regardless ofthe corporate technicalities, to be the owner of theEmployer. In view of this determination, weconclude that Respondent's conduct in finingTatewould not tend to subvert any loyaltybetween theEmployer herein and its supervi-sors. . . .As noted above, in the instant case, 4 of thesupervisor-members fined were sole owners of theirrespective employers, and 12 of the remaining 14 hadownership interests in their respective employersranging from 2 to 90 percent. The Administrative14 SeeLocal146, Sheet Metal WorkersInternationalAssociation,AFL-CIO, et al. (Robert DaleJones d/b/a AarcticHeating andCooling Company),203 NLRB 1090(1973);Bricklayers,MasonsandPlasterers'Union,LocalNo. I (Barr Floors, Inc.),209 NLRB 820 (1974).15This interpretation is also consistentwiththe SupremeCourt'sanalysis of the legislativehistory behindSec 8(b)(1)(B)in Florida Power,supra.16International Associationof Heat and FrostInsulators and AsbestosWorkers, Local 19 (Insulation Industries, Inc.),211 NLRB592 (1974).17 SeeMorand Brothers BeveragesCo.,91 NLRB 409, 414-415 (1950),Law Judge found that none of the supervisor-members had ownership interests of'such a nature asto constitute any of them a relevant employer forpurposes of Section 8(b)(1)(B). Further, he foundthat even the sole owners perform a representativefunction with respect to GMA and that thereforeGMA could be coerced and restrained in theselection of its representatives by fines levied againsteven the sole owners. We disagree.The Board has long held that a union's picketing ofan employer to pressure it into entering a collective-bargaining agreement does not violate Section8(b)(1)(B).17 For the same reasons, we recently heldthat a union's fining of a supervisor-member whowas the sole owner of the employer in order topressure him to sign a collective-bargaining agree-ment did not violate Section 8(b)(1)(B).18 Here, thesupervisor-memberswere fined and/or cited forcrossing and working behind their unions' authorizedpicket lines. It would appear,a fortiori,that the samerationale applies and a union can fine its supervisor-member-owners for crossing picket lines which havebeen established for the purpose of obtaining acollective-bargaining agreement just as it could finethem to achieve such an end where no picket lineexisted.The only possible distinction-and thatspecifically relied on by the Administrative LawJudge in finding violations in the present case-is thecontention that it was not the' individual supervisor-member-owners who were being pressured by thefines, but GMA; that this action would tend tosubvert the loyalty between GMA and the membersof its "negotiating committee" or "joint conferencecommittee" who' are sole owners; and that henceGMA would be restrained or i coerced in selectingany of such owner-members to serve on either ofthose committees. As set forth inHammond Publish-ers;supra,theSupreme Court has limited the"conflict of loyalties" rationale, and in applying thetestofFloridaPower,we do not agree with theAdministrative Law Judge's conclusion.Contrary to the Administrative Law Judge, we donot,find that owner-members, of GMA may beviewed as analogous to supervisory personnel in theirrelationship to GMA. As was said ' inRobert DaleJones,19enfd.in part and remanded190 F.2d 576 (C.A. 7, 1951), supplementaldecision 99 NLRB 1448 (1952), enfd. 204 F.2d 529 (C.A. 7, 1953), cert.denied346 U.S.909, rehearing denied34¢ U.S. 940 (1953);InternationalHod Carriers,Building, and CommonLaborersUnionof America, Local#1082 (E. L. BoggsPlasteringCompany),150 NLRB 158, 163 (1964), enfd.384 F.2d 55 (C.A. 9, 1967),cert. denied390 U.S.920 (1968).18Robert Dale Jones,supraat1093-94.isSupraat 1093.This rationaleof theAdministrative Law Judge wasadopted withoutcomment by, the Board. GLAZIERS &GLASSWORKERSLOCAL 1621To ascribe to the General Counsel's theory of theviolation that because of such fine Jones wouldthereafter be restrained or coerced in the selectionof his representatives who were members of theRespondent because they might suffer similarpenalties unless they acceded to the Respondent'sposition in bargaining or adjustment of grievancesituations, not only ignores the basis for Jones'fine and the Respondent's objective of obtaininga collective-bargaining agreement, but presumeswithout any valid foundation that the Respon-dent would thereafter discipline supervisors em-ployed by the Company to force or require themto accede to its unlawful demands. It does notnecessarily follow, neither can it be inferred, thata, union by engaging in coercive conduct toachieve one objective would thereafter engage insimilar conduct for- the purposes of obtainingthose objectives clearly proscribed by the Act, norwould, such contemplated conduct be a reason-able forseeable [sic] consequence of the initialconduct... .There is a substantial difference between findingthe possibility of an adverse effect from a union'ssanctions against a supervisor-member while per-forming substantially supervisory functions andfinding such a possible effect from a union'ssanctions against a substantial ownerof anemployer.For the same reasons that we believe Congress didnot intend to protect under Section 8(b)(1)(B) asupervisor-memberwho is also the sole or, asubstantial owner of 'his firm and is'himselfperform-ing the relevant functions, we see no reason forfinding that GMA acquires the protection that thesupervisor-member-owners do not have individually.For the Administrative Law Judge's conclusionrequires inversion of the actual relationship of GMAand 'its members. Thus, GMA is' an employer withinthe meaning of the Act, but ' only because it is theagent of a group of employers 20 And the' principal inthis situation is that group of employers, i.e., theGMA members. In acting as members of the"negotiating committee" or "joint conference com-mittee" those owners are acting on behalf ofthemselves and as agents of the other similar owners,not as agents of GMA to further the interests of thelatteras a separate entity. To find, as does theAdministrative Law Judge, that the fines' of themembers are unlawful would be to hold that a fine ofthe principal would have an adverse effect on theagent. This is clearly a distortion of the meaning andpurpose of Section 8(b)(1)(B).Further, it is unlikely that an individual withsubstantial ownership interests in a firm would take20 Sec. 2(2) of the Act.-513actions in the performance of the relevant functionswhich would be detrimental to his own business orthat of others similarly situated in his bargainingorganization. To hold otherwise would be to resur-rect the sweeping conflict of loyalties rationalewhich, as we have noted above, the Supreme Courthas limited inFlorida Power.Consequently, we find, contrary to the Administra-tiveLaw Judge, that Respondents were free to finethose supervisor-member-owners whose ownershipinterest is so substantial so as to make them theemployer.With respect to the 16 supervisor-member-owners involved here, we find that those who eitherpersonally, or together with other family members,had more than 25-percent ownership interest in theircompanies are employers. As can be seen from thefactual statement earlier, 15 of the 18 individuals inissue have such an ownership interest. Accordingly,we will dismiss the 8(b)(1)(B) allegations in thecomplaint with respect to them.IIIHaving found that Respondents were free to finethe 15 individuals who personally, or together withother family members, owned 25 percent or more oftheir respective firms, we. turn to the 3 remainingindividuals whose ownership, interests were less thanthat.These individuals are Lawrence W. Hall, whoprior to the strike performed no bargaining unit workand during the strike spent 40 percent of his timeperforming unit work;RandallA.Wolf,whoperformed no bargaining unit work before the strikeand spent 2-3 percent of his time doing unit workduring the strike; and Lawrence Haas, who spent asubstantial amount of time doing bargaining unitwork prior to the strike and spent the 2-1/2 dayswhich he worked during the strike performingbargaining unit work exclusively.As noted earlier, in applying the "adversely affect"test ofFlorida Powerwe find no violation where, aunion disciplines a supervisor-member who performsmore than a minimal amount of struck bargainingunit work, but find that there may be an adverseeffect on the performance of the supervisor's relevantfunctions where the supervisor-member who is finedhas performed only a minimal amount of bargainingunitwork.Applying that standard -to the threeremaining individuals before us,we find thatLawrence W. Hall and Lawrence Haas spent morethan a minimal amount of their time performingstruck bargaining unit work while working behindthe picket lines, and, accordingly, we will dismiss the 514DECISIONSOF NATIONALLABOR RELATIONS BOARD8(b)(1)(B) allegations relating to- the Respondent'sdisciplining of these,individuals.21 However, we findthat Randall A. Wolf spent only a minimal amountof -time performing bargaining unit work whileworking behind the picket line and that the sanctionswhich Respondent imposed on him may adverselyaffect his performance of grievance-adjustment andcollective-bargainingfunctions for his employer.Thus, with respect to Randall A. Wolf we find thatRespondentLocalNo. 1621 violated Section8(b)(1)(B)_of the Act by citing and fining him.22ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that RespondentGlaziers and Glassworkers Local Union No. 1621,InternationalBrotherhood of Painters and AlliedTrades, AFL-CIO, its officers, agents, and represent-atives, shall:1.Cease and desist from restraining or coercingthe employer of Randall A. Wolf in the selection ofitsrepresentatives for the purposes of collectivebargaining or the adjustment of grievances by citingand fining him for crossing or working behind apicket line under circumstances where he is engagedprimarily in the performance of supervisory oradministrative functionswhile so employed and-Performs only a minimal amount of bargaining unitwork.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the action against Randall A. Wolfwhich resulted in fines against him and expunge fromits records all references thereto.(b)Reimburse Randall A. Wolf and make himwhole for any and, all sums paid by him pursuant tothe fine referred to in the preceding paragraph,together with interest thereon at the rate of 6 percentper annum, and advise him, in writing, that theaction taken against him which resulted in said finehas been rescinded and- the record of its unlawfulaction has been expunged.(c) Post at its offices and union hall copies of theattached notice marked "Appendix B.1123 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receipt21Food Employers Council, supra,Max M Kaplan Properties, supra22Hammond Publishers,supra; TrianglePublications, supra.23 In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin the noticereading "Posted by Orderof the.National LaborRelationsBoard" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are - customarilyposted. Reasonable steps shall. be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director "for Region 20, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER FANNING, concurring in part and, dissentingin part:Iwould dismiss the complaint with respect to thefiningof supervisor-memberWolf for the samereason that I join in the majority's dismissal of thecomplaint with respect to the fining of the remainingsupervisor-members,namely that all performedbargaining unit work behind a lawful picket line24and were disciplined for that reason. The -case thusfalls, inmy estimation, squarely within-the teachingsofFloridaPower.Seemy dissenting opinion inChicagoTypographicalUnionNo. 16 (HammondPublishers, Inc.), supra.Ido not intend to set forth,, once again, thesubstance of my disagreement with mycolleaguesconcerning the thrust of Section 8(b)(l)(B) in light ofthe Supreme Court'sFlorida Powerdecision. To mymind, my differences with my colleagues in this areaare capable of reductionto a single,simple compo-nent. They have yet to come to grips with the factthat, to put it frankly, Section 8(b)(l)(B) of the Act isnot what they had thought it to be beforeFloridaPower.In the assumption that the reader of today'smajority opinion has already been thoroughly con-fused by my colleagues' attempts" to explain away themeaning ofFlorida Power,Iwould only refer thereader to the series ofpost-FloridaPower-decisionssetting forth my separate views 25 and point, out thatin today's decision my colleagues have taken anadditional step and equated "administrative" func-tionswith "managerial" functions which somehowbecome "supervisory" functions' and, therefore(?),8(b)(1)(B) functions.Iwould dismiss the complaint in its entiretybecause the fined individuals,assumingthey werepossessed` of the'specific 8(b)(1)(B) functions, crosseda lawful union picket line and, as, members of thatunion, could be disciplined for that act.24With the exception of Supervisor Hinterman. I would dismiss withrespect to his fining for the reasons set forth in my dissenting opinion inTriangle Publications, supra.25 Id,Hammond Publishers,supra,Food EmployersCouncil, supra(concurring opinion);Max M KaplanProperties,supra(concurringopinion);Skippy Enterprises,supra(dissenting opinion). GLAZIERS & GLASSWORKERS LOCAL 1621,PPEihDIX AOwnershipIndividualFamily &OtherSupervisorsBeforeJean hinterman100%010-15%Frank Jarboe100%015%Roy E. Statham100%02%Joseph P. Bardi 100%050%Peter C. Bello90%0"very rarely"William 0. Caro75%?*/lessthan1%(owned"together with"corporatesecretaryLynette Caro)A. Leandro0%.Bertheaud0%owns remaining50%E. Bertheaud50%A. Leandro50%owns remaining50%Everett L.33.5%Since stoppageless than 1%Pezholt(during workstoppage)Douglas R.5%ended Pezholt& wife own65% jointlyFather, mother,0%LystraKeith Claussen25%& brother eachown 25%Wm. Caro &less than 1%corporatesecretaryLynette Caroown remaining75%Joe Baxter25%Father owns5%remainder515Percentage of Time SpentPerforming Bargaining Unit WorkDurin0less than 15%20-25%less than 50%1hr. a dayless than 1%30%30%70%10%less than 10%5%*/ Although it appears likely that there is some family relationship betweenLynette and William Caro (probably husband and wife), there is no recordevidence establishing what that relationship is, if any. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDownershipIndividualFamily &OtherSupervisorsAlexander R.10%M.Meyer ownsMeyer10%, sister10%, & fatherremaining 70%11iichael R.10%A. Meyer ownsMeyer10%,sister10%, & fatherremaining 70%Roger F.Bibo10%Wife &fatherown remaining90%LawrenceW. ttaas 2%LawrenceHall0%Randall A.Wolf0%APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce the employer ofthe individual named below in the selection'of itsrepresentatives for the purposes of collectivebargaining or the adjustment of grievances byciting and fining him for crossing or workingbehind a picket line under circumstances wherehe is performing no more than a minimal amountof bargainingunitwork while so employed.WE WILL rescind the action which we tookagainstRandall A. Wolf which resulted in finesbeing levied against him and will remove fromour records all documents and notations relatingto the proceedings against him.WE WILL reimburse Randall A. Wolf and makehim whole, with interest, for any and all sumswhich he may have paid pursuant to the finesreferred to in the preceding paragraph.Percentage of Time SpentPerforming BargainingUnit WorkBeforeTuring5-10%5--10%"minor"Minor partpart ofhis time"of his time"2--5%2--5%Substantial2-1/2--3 days040%02-3%GLAZIERS ANDGLASSWORKERS LOCALUNION No. 1621,INTERNATIONALBROTHERHOOD OFPAINTERSAND ALLIEDTRADES, AFL-CIODECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge:Based ona charge filed in Case 20-CB-3008 on October 1, 1973, byGlass Management Association, hereinafter referred to asGMA, the complaintin said case was issuedon November16,1973.Said complaint alleges that Glaziers andGlassworkers Local Union No. 1621, International Broth-erhood of Painters and Allied Trades, AFL-CIO, herein-afterreferred to as Local 1621, engaged in conductviolativeof Section 8(b)(1)(B) of the Act. RespondentLocal 1621, by its answer, denies that its conduct wasviolative of Act.Based on a charge filed in Case 20-CB-3065 onNovember 21, 1973, by GMA, the complaint in said casewas issued on December 21, 1973. Said complaint allegesthat the Glaziers and Glassworkers Local Union No. 718,International Brotherhood of Painters and Allied Trades, GLAZIERS &GLASSWORKERSLOCAL 1621AFL-CIO, hereinafter referred to as Local 718, engaged inconduct violative of Section 8(b)(1)(B) of theAct.Respondent Local 718, by its answer, denies that itsconduct was violative of the Act.By Order dated December 21, 1973, the above two caseswere consolidated for hearing. Pursuant to notice, ahearing in the two above-entitled cases was held in SanFrancisco, California, on February 20 and 21, 1974, beforethe duly designated Administrative Law Judge. Appear-ances were entered on behalf of all the parties and briefswere received from them on April 15, 1974.Upon the entire record in this proceeding, I make thefollowing:FINDINGS OF FACT1.THE EMPLOYERS INVOLVED HEREINA.Case 20-CB-3008The Employers involved in Case 20-CB-3008 are GMA,Del Monte Glass Company, West Coast Glass Company,Inc., Franciscan Glass Company, Cobbledick-Kibbe GlassCo., and Haviland-Witkin Company.GMA, a California corporation having a place ofbusiness in San Francisco, California, is a voluntaryassociationof employers engaged in the retail andnonretail glazing industry in Northern California.At all times material herein, GMA has existed forpurposes of representing its employer-members, includingDel Monte Glass Company, West Coast Glass Company,Inc., Franciscan Glass Company, Cobbledick-Kibbe GlassCo. and Haviland-Witkin Company, in collective bargain-ing and in negotiating and administering collective-bar-gainingagreementswith various labor organizationsincluding Respondent.During the past 12 months, GMA's employer-membersin the State of California, in the course and conduct oftheirbusinessoperations,collectivelyreceivedgrossrevenues in excess of $500,000.During the past 12 months, GMA's employer-membcrsin', the State of California, in the course and conduct oftheirbusinessoperations,collectivelypurchased andreceived goods and products valued in excess of $50,000which were shipped to them directly from suppliers locatedoutside the State of California,As is admitted by Respondent Local 1621, at all timesmaterial herein, GMA and each of its employer-members,including Del Monte Glass Company, West Coast GlassCompany, Inc., I and Franciscan Glass Company, haveconstitutedemployers engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.B.Case 20-CB-3065The employers involved in Case 20-CB-3065 are GMA,Columbus Glass Company, Bello Glass Company, Inc.,House"0" Glass Co., Inc., Golden Gate Glass and Mirror1It appears from the record that E Korbus & Son Glass Company,Western Plate and Window Glass Company, Star Glass Co, B & L Glass517Co., Statham Glass and Aluminum Products, and Glassand Sash, Inc.GMA, a California corporation having a place ofbusiness in San Francisco, California, is a voluntaryassociationof employers engaged in the retail andnonretail glazing industry in Northern California.At all times material herein, GMA has existed forpurposes of representing its employer-members, including,but not limited to, Columbus Glass Company, Bello GlassCompany, Inc., House "0" Glass Co., Inc., Golden GateGlass and Mirror Co., Statham Glass and AluminumProducts, and Glass and Sash, Inc., in collective bargainingand in negotiating and administering collective-bargainingagreementswith various labor organizations includingRespondent.During the past 12 months, GMA's employer-membersin the State of California, in the course and conduct oftheirbusinessoperations,collectivelyreceived grossrevenues in excess of $500,000.During the past 12 months, GMA's employer-membersin the State of California, in the course and conduct oftheirbusinessoperations,collectivelypurchased andreceived goods and products valued in excess of $50,000which were shipped to them directly from suppliers locatedoutside the State of California.As is admitted by Respondent Local 718, at all timesmaterial herein, GMA and each of its employer-members,including, but not limited to, Columbus Glass Company,BelloGlass Company, Inc., House "0" Glass Co., Inc.,Golden Gate Glass and Mirror Co., Statham Glass andAluminum Products, Glass and Sash, Inc.,' have constitut-ed employers engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAs is admitted by Respondents,each of them is, and hasbeen at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe principal issues in this proceeding are whether or notLocal 1621 violated Section 8(b)(1)(B) of the Act by citing,trying, and fining the four individuals named in Part 3 of"TheUndisputed Facts" set forth hereinbelow; andwhether or not Local 718 violated Section 8(b)(1)(B) of theAct by citing, trying, and fining the individuals named inparagraphs a through in in Part 4 of "The UndisputedFacts" set forth hereinbelow, and citing the individualnamed in paragraph n thereof.B.The Undisputed FactsSet forth hereinbelow are the undisputed facts based ona stipulation of the parties. Part 1 and Part 2 are applicableto both cases herein; Part 3 applies to the case involvingCompany, and Cobbledick-Kibbe Glass Company are also included amongthe employer-members of GMA. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 1621; and Part 4 applies to the case involving LocalPart 2718.Part IGMA is a multiemployer bargaining group consisting ofapproximately 65 member employers engaged in the retailand wholesale sales and servicing of glazing products andin construction in the Bay Area Counties, California.GMA represents its member employers in collective-bargainingnegotiations with Local 718 and Local 1621.The purposes of GMA are set forth in Article II of theArticles of Incorporation and By-laws of Glass Manage-ment Association as amended January 10, 1972. GMA assuch does not employ employees represented by Local 718or Local 1621. Members of the two Local Unions areemployed directly by the respective employers who belongto GMA.On June 30, 1973, the then current collective-bargainingagreementbetween GMA and Local 718, Local 1621, andGlaziers and Glassworkers Local Union No. 169 (whichlocal isnot involved in the instant proceeding) expired. Onor about April 19, 1973, GMA had selected the individualswho wouldserveas the negotiating committee on its behalfwith the above-named Local Unions for the then forth-coming collective-bargaining negotiations. Those repre-sentativeswereas follows: Lloyd Cobbledick, Jr., JeanHinterman,BillDenhardt, Harold Witkin, Bud Lawson,Don Elgie, Charles Tscharner, and Vester Wilson.On or about July 2, 1973, Local 718 commenced aneconomic strike against Paige Glass Company and Haben-icht & Howlett. On or about the same date, Local 1621commenced an economic strike against Havlm-WitkinCompany and Royal Glass and Mirror Company. On orabout July 3, 1973, the members of GMA who were notstruck locked out their bargaining unit employees pursuantto the expressposition of GMA as indicated at the outsetof negotiationsthat a strike against one member of GMAwould be deemed by GMA to be a strike against all itsmembers(as provided in Art. VIII of the bylaws of GMA).On or about July 24, 1973, agreement was reached on anew contractand the bargaining unit employees returnedto work.The current collective-bargaining agreement between thepartiesis for the term extending from July 1, 1973, throughJune 30, 1976.The procedure followed by the parties in resolution ofgrievancesand disputes is set forth in the 1973 - 76 and thepreceding collective-bargaining agreements. As a generalrule the employer and union representatives on the jointconferencecommittee are the same individuals who serveon the parties' respective negotiating committees. Theprocedure is as follows:...All matters of controversy or dispute arising outof the operation or interpretation of this Agreementwhich cannot be settled by a duly authorized represent-ativeof the union and the Individual Employerinvolved shall be referred to the Joint ConferenceCommittee... .All individuals referred to in this stipulation and in thecomplaints as amended have at all times material heretobeen members of either Local 718 or Local 1621 dependingon the location of their places of employment and theapplicable union jurisdiction, and all companies referred toin this stipulation have at all times material hereto beenmembers of GMA. In order to work as journeymenglaziers or to perform other work covered by the collective-bargaining agreement, an individual is required to becomeand remain a member of the local union having jurisdic-tion over his particular geographic area. All such membersof the union are eligible for and receive the benefitsspecified in the collective-bargaining agreements, thebylaws of their respective local unions, and the constitutionof the International Brotherhood of Painters and AlliedTrades. Among the benefits provided for in the documentsreferred to above are such things as health insurance,pension benefits, sick benefits, and death benefits, whichare provided only to members of the union, including theindividuals mentioned herein.Part 3 (re Local 1621)The parties stipulated to the following facts concerningthose individuals who were cited, tried and fined byLocal1621as set forth in the complaint, as amended:a.Roger F. Biboisemployed by Franciscan GlassCompany, a California corporation. Bibo is vice presidentof the corporation and owns 10 percent of the stock of thecorporation. The remainder of the stock is owned by Bibo'swife (Ruth) and his father (Lloyd), the treasurer andpresident of the corporation, respectively.Bibo has been a member of Local 1621 for approximate-ly I1 years. Bibo has continued his membership in Local1621 in order to perform work covered by the collective-bargainingagreementwhen necessary and to continue hiseligibility for the benefits as described above in Part 2.Franciscan Glass Company employs three to five journey-man glaziers.Bibo is responsible for managing the business includinghiring and firing of employees, making personnel policydecisions, resolving complaints and grievances that ariseamong the Company's employees, directing the work of thejourneyman glaziers, scheduling their work, and perform-ing jobestimates.Bibo occasionally performs workcovered by the collective-bargainingagreementconsistingof cutting of glass in the shop for retail customers at thosetimes when a journeymanglazier isnot available to do thework. The amount of time generally spent by Bibo in thistype of work is between two and five percent of his totalworking time. Bibo speaks for the Company with regard toratification of collective-bargaining agreements negotiatedby GMA.During the work stoppage described above in Part 2,Bibo reported to work each day pursuant to a decision ofthe corporate board of directors that he should continue torun the business during that period even though no jobsiteglass and glazing work was being performed. During thework stoppage Bibo functioned in the same capacity as henormally does, as described above, except for the fact that GLAZIERS & GLASSWORKERS—LOCAL 1621519therewereno bargaining unit employees present in theshop who required his supervision or direction.By letter dated August 16, 1973, Bibo was cited to appearbefore the Local 1621 executive board.2 Bibo appearedbefore the executive board on September 4, 1973, and by asecond letter dated September 6, 1973, was advised as tothe findings of the executive board (trial board).3 Bibo hasnot filed an appeal to the findings and was advised on orabout October 19, 1973, that Local 1621 would not accepthis dues until the fine was paid or until the matter wasresolved by the National Labor Relations Board.b.Joe Baxterisemployed byWest Coast GlassCompany, Inc., a California corporation. Baxter is thesecretary of that corporation, his father Cecil Baxter is thepresident, his mother Hazel Baxter is the vice president,and ClydeBaxter isthe treasurer.The same fourindividuals constitute the corporation's board of directors.Cecil Baxter and Joseph Baxter own the stock of thecorporation. Joe owns 25 percent of the stock and CecilBaxterowns the remaining 75 percent of the stock. JoeBaxter has been a member of Local .1621 since 1955 andcurrentlymaintains hismembership because such isnecessary to maintain his union benefits and to enable himtoperform bargaining unit work as necessary. TheCompany employs four journeyman glaziers. Baxter speaksfor the Company with regard to ratification of collective-bargaining agreementsnegotiated by GMA.Baxter is the chief estimator, including bidding andestimatingwork, is the sales manager and materialexpediter,and is responsible for hiring and firing thebargaining unit employees,assigning them work,directingthem in their work, and resolving and dealing with anygrievanceswhichmay arise under the terms of thecollective-bargaining agreement.The bargaining unit workperformed by Baxter involves the cutting of glass in theshop for retail customers when a glazier is not otherwiseavailable,The performance of bargaining unit workoccupiesapproximately 5 percent of Baxter's total workingtime.During the work stoppage Baxter reported to theCompany's shop each working day pursuant to thedecisionof the corporation's, board of director's that theshop should remain open during the strike to continuebusiness and to minimize the loss of goodwill of itsestablished customers.During that period, Baxter contin-ued to estimate jobs, make retail sales, and do job biddingand purchasing and continued to do the same, things hewas doing before the strike, including spending 5 percentof histimecutting glass for retail customers. As nobargaining unit employees were present, during thatperiod, there were no supervisory functions which had tobe performed.Baxter also contacted regular customers toadvise them as to why his Company was unable to performthe work for them during that period.By letter dated August 16, 1973, Baxter was cited i toappear before the Local 1621 executive board for analleged violation of its constitution and bylaws. That letterwas identical in content to that sent to Bibo. On September2The charge was a violation of certain provisions of the constitution andbylaws It appears that the gist of Bibo's offense was that of crossing andworking behind an authorized picket line4, 1973, Baxter appeared before the executive board, asdirected. By letter dated September 6, 1973, Baxter wasadvised as to the findings of the executive board (trialboard).The contents of that letter are identical to thesecond letter sent to Bibo. Baxter has not appealed thatfine and has been advised by Local 1621 that his dueswould not be accepted until the fine was paid or until thematterwas resolved by the National Labor RelationsBoard.c.Lawrence W. Haasis employed by Del Monte GlassCompany and has been so employed for the last 5 years.Haas is neither an officer nor director of the Company butdoes own approximately 2 percent of the stock in theCompany pursuant to a stock option purchase plan. Haasis a journeyman glazier and a member of Local 1621 andfunctionsas a glazierforeman for Del Monte GlassCompany, as defined in the collective-bargaining agree-ment. Haas supervises the work of 12 to 25 bargaining unitemployees.Haas assigns all work to the bargaining unitemployees including journeymanglaziers,productionworkers, and allied workers. He directs those employees inthe manner and means by which they perform their workand 'reprimands employees for poor work performance. Asubstantial amount of Haas' working time is spent in theperformance of bargaining unit work. He has finalauthority with regard to hiring and firing of employees andhas exercised that authority. He authorizes overtime workand resolves grievances and complaints arising amongbargaining unit employees. He is paid 10 percent above thejourneyman glazier's scale as provided in the collective-bargaining agreement.During the work stoppage described above Haas did notreport to work at the Company's shop located in Monterey,California.However, onor about July 4, 1973,Haas wascontacted by Les Golding, the president of the Company,and directed to report to a jobsite in Monterey in order toremove and reinstall a storefront window on the HyattHouse project which was being performed by the Compa-ny.Haas complied with the directive of Les Golding andon or about July 5, ' 1973, reported to the Hyatt Housejobsite and began to perform the glazing work as describedin order that the other trades working on the j obsite couldproceed with their jobs on the project. During the timeHaas was on that jobsite there was no picket line present.Haas worked on the jobsite approximately 2-1/2 to 3 days,atwhichtime he was advisedby Local 1621 that if heremained on the'jobsite it would be picketed. Accordingly,he left the jobsite at thattimeand did not return.By letter dated August 16, 1973, Haas' was cited toappear before the Local 1621 executive board for allegedviolation of its constitution and bylaws. The contents ofthat' letterwere as set forth in the letter to Bibo. OnSeptember 4, 1973, Haas appeared before the executiveboard as directed. By letter dated September 6, 1973, Haaswas notified as to the result reached by the trial board. Thecontents of that letter are identical to that of the secondletter to Bibo. Haas has not paid or appealed the fine andhis dues will not be accepted until such time as he pays the3The finding was guilty of the charge and the fine was $1,000 andsuspension until the fine is paid 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDfine or the matter is resolved by the National LaborRelations Board.d.Randall A.Wolfis employed by Hart Glass Compa-ny, a California corporation, located in San Jose, Califor-nia.He has been employed by that Company sinceNovember 1964 when he began his employment as anapprentice glazier.Wolf does not own any stock in theCompany nor is he an officer or director of the Company.In July 1971, he applied for and received a withdrawal cardfrom Local 1621 which was effective January 1972 and isstill effective as of this date. He remained amenable to therules of the Union. Wolf is employed as a job superinten-dent. In that capacity he is responsible for scheduling theglazier crews for various jobs, controlling work loads givenout to the crews, supervising the glazing work that isperformed on the jobsite, measuring jobs, and coordinatingcontractualagreementsbetween contractors and theCompany. He also performs office work including estimat-ing and billing. He has hired and fired employees on behalfof the Company. He has full authority and responsibilitywith respect to the adjustment of grievances which mayariseamong members of Local 1621 working for theCompany and has exercised same. Ordinarily Wolf doesnot perform any work covered by the collective-bargainingagreement referred to above.During the work stoppage Wolf was directed by theCompany to report to work as normal and did so eachworking day during the work stoppage. During that periodhis responsibilities included checking on jobs which werein progress when the work stoppage commenced, workingwith contractors, advising them as to what steps theyshould take, and asking them to be patient with theCompany until such time as the work stoppage was overand work on their jobs could be continued. He also workedin the office performing estimating work, billing customers,and coordinating contracts. He performed some measuringwork. During the work stoppage Wolf spent approximatelytwo to three percent of his time working in the shop cuttingglass for retail customers and repairing of some frameswhich had been made by bargaining unit employees priorto the work stoppage and which had to be redone duringthework stoppage. These frames were delivered to thejobsite by Wolf.By letter dated August 16, 1973, Wolf was cited toappear before the Local 1621 executive board to answercharges: The contents of that letter were identical to thecontents of the letter to Bibo. On September 4, 1973, Wolfappeared before the board as instructed. By letter datedSeptember 6, 1973, Wolf was advised as to the results ofthe Local 1621 trial board procedure. The contents of thatletter are the same as the contents of the second letter toBibo.Part 4 (re Local 718)The parties stipulated to the following facts concerningthose individuals who were cited, tried, and fined byLocal718as set forth in the complaint, as amended:a.Joseph P. Bardsis thesole ownerof Columbus GlassCompany, a sole-proprietorship located in San 'Francisco,California.The Company employs approximately sixbargaining unit employees who are members of Local 718.Bardi is a journeyman glazier and has been a member ofLocal 718 since 1938. Bardi's responsibilities with theCompany include sales, estimating jobs, measuring jobs,ordering stock, handling necessary paper work, andanswering phones. Bardi also performs bargaining unitwork covered by the collective-bargaining agreement,which work takes up approximately 50 percent of hisworking time. This work includes work in the shop (cuttingglass and fabricating of aluminum windows) as well assome jobsite work when necessary. Barth hires and fires allemployees working for the Company and assigns work tothem.He resolves any grievances or complaints whichemployees may have and speaks for the Company withrespect to ratification of contracts negotiated by GMAwith Local 718. Bardi is responsible for making policydecisions on behalf of the Company.During the work stoppage described above, Bardi spentless time actually performing bargaining unit work (forexample, cutting glass in the shop) than he does in normalsituations since there was no jobsite glazing work beingperformed during that period. During the work stoppage,Bardi engaged in his usual functions involving sales ofproducts, ordering stock for future deliveries, and speakingwith customers on the phone and explaining to them whythe Company was unable to complete jobs which were inprogress.By letter and charge sheet dated October 1, 1973, Bardiwas cited to appear before the Local 718 executive boardto answer charges for an alleged violation of Article 33,Section, 13 of its bylaws .4 On October 23, 1973, Bardiappeared as directed before the Local 718 executive board,sitting as a trial board. Bards was tried and convicted and,by a second letter dated November 8, 1973, Bards wasadvised as to the decision of the trial board.5 Bardi has notpaid the fine and has not appealed.b.Peter C. Bellois employed by Bello Glass Company,aCaliforniacorporation, located in San Francisco,California. He is the president of that corporation, his wifeisthe vice president, and his daughter is the secretary-treasurer.Bello owns 90 percent of the stock of theCompany. Bello has been a member of Local 718 since1936. The Company employs approximately four journey-man glaziers and one allied worker under the terms of thecollective-bargaining agreement. Bello manages the busi-ness, including exercising final authority with regard tohiring and firing of employees, handling any personnelmatters that arise and resolving any complaints orgrievances which employees may present. Bello very rarelyperforms any bargaining unit work in the shop and neverperforms onsite glazing work. The only time that Belloperforms glazing work in the shop would be in emergencysituations when all of the glaziers are out of the shop. Thebulk of Bello's time is taken up purchasing stock, checkingjob estimates, talking to customers on the telephone, andhandling correspondence.4The gist of the charges was that of crossing and working behind an5He was found guilty of the charge and fined $200 of which $150 wasauthorized picket line."held in abeyance " GLAZIERS- &GLASSWORKERSLOCAL 1621During the work stoppage described above, Belloreported to work as usual. His duties during the workstoppage consisted of answering telephones, handlingpaper work, doing estimating work, banking, paying bills,and talking' to certain customers in an attempt to convincethem to be patient with the Company until the workstoppage was over. In addition, if a retail customer cameinto the store and asked for a piece of glass, Bello didsupply it to the customer. His function in this lattercapacity occupied at most an hour or so each day. Noonsite glazing work was performed by the Company duringthe strike.On October 1, 1973, Bello was cited to appear before theLocal 718 executive board. The letter and charge sheetreceived by Bello are identical to those received by Bardi.On October 23, 1973, Bello as directed appeared before theLocal 718 executive board, sitting as a trial board. Bellowas tried and convicted and, by letter dated November 9,1973, was notified of the decision of the trial board. Thecontents of that letter are identical to that of the secondletter received by Bardi.c.Alexander R Meyer, Jr.(herein referred to as A.Meyer), is employed by Golden Gate Glass & Mirror Co.,Inc., located in San Francisco. The Company is aCalifornia corporation: A. Meyer is a vice president of thecorporation and owns 10 percent of the stock. Michael R.Meyer is also a vice president and owns 10 percent of thestock.A. Meyer's sister owns 10 percent of the stock andA.Meyer's father owns the remaining 70 percent of thestock.A. Meyer is authorized to and does hire and fireemployees, assigns work to employees, and directs thework of employees at various jobsites. A. Meyer isauthorized to and does direct employees to correctmistakes in their work as observed by him and in themanner in which they are performing their work. A. Meyerisauthorized to and does adjust any grievances orcomplaints which employees may have and A. Meyer hasparticipated in collective bargaining with Local 718 inspeaking for the Company with regard to the ratification ofthe contracts negotiated by the negotiating committee ofGMA.The Company employs approximately six members ofLocal 718. A. Meyer has been a member of Local 718 since1950 and has continued to maintain his membership in theUnion, as have the other individuals involved in thismatter, in order to qualify for pension credits and/or otherbenefits and in order to perform bargaining unit work.Prior to the work stoppage of July 1973, A. Meyer spentapproximately 5 to 10 percent of his time in the shop areacutting glass and working with the tools of the trade inservicing retail over-the-counter customers. The rest of A.Meyer's time is spent in the office handling various paperwork, doing job estimating, going to jobsites and measur-ing work, and checking on the progress of jobs, answeringtelephones, talking to customers, and directing the work ofthe employees as described above.During the work stoppage of July 1973, A. Meyercontinued to report to work pursuant to an informaldecision of the corporate board of directors and continuedto do sales work and take care of any retail over-the-counter customers who came into the shop. A. Meyer521answered telephones, cleaned up the shop, and arrangedmaterials that were stored in the- shop. During the workstoppage, A. Meyer functioned in the same capacity as henormally does (as described above) except for the fact thattherewere no bargaining unit employees present in theshop who required his supervision or direction.By letter and charge sheet dated October 1, 1973, A.Meyer was cited to appear before the Local 718 executiveboard. The contents of that letter and charge sheet areidentical to those received by Bardi. On October 23, 1973,A. Meyer appeared before the Local 718 executive board,sitting as a trial board. He was tried and convicted and byletterdatedNovember 11, 1973, was advised of thedecision of the trial board. The contents of that letter areidentical to the second letter received by Bardi. The finehas not been paid or appealed.d.Michael R Meyer(herein referred to as M. Meyer) isemployed by Golden Gate Glass & Mirror Company, Inc.,located in San Francisco, California. The parties incorpor-ated by reference thereto the description of the business assetforth above under subparagraph c. M. Meyer isauthorized to and does hire and fire employees,' assignswork to employees, and directs the work of employees atjobsites.M. Meyer is authorized to and has 'correctedemployees in the manner in which they are performingtheir jobs and has adjusted complaints or grievancesbrought to his attention by bargaining unit employees. M.Meyer performs selling work,makesjob estimates, quotesprices, contacts and deals with customers,answers tele-phones, handles customer complaints. M. Meyer spends aminor part of his working time performing bargaining unitwork involving the cutting of glass in the shop for retailover-the-counter customers.M.Meyer- participates incollective bargaining in the capacity of voting on behalf ofthe Company for approval or disapproval of contractsnegotiated between GMA and Local 718.During the work stoppage M. Meyer continued to reportto work and his duties during that period were basically thesameas described above. He also helped clean up the shopand arrange supplies during the work stoppage.By letter and charge sheet dated October 1, 1973, M.Meyer, was cited to appear before the Local 718 executiveboard. The contents of that letter and charge sheet areidentical to those received by Bardi. On October 23, 1973,M. Meyer appeared before the executive'board sitting as atrial board.M. Meyer was tried and convicted, and, byletter dated November 12, 1973 (identical in contents tothe second letter received by Bardi), was advised as to thedecision of the trial board. M. Meyer has not paid the finenor did he appeal the decision.e.Roy E. Statham, Jr.,is thesole ownerof StathamGlass and Aluminum Products, a sole proprietorshiplocated, in Daly City, California. The Company employsfour journeymanglaziersand one apprenticeglazier.Statham is currently the president of GMA and has been amember of Local 718 for the past 7 years. Statham handlessaleswork, job estimates,measuringof jobs,customercomplaints', paper work, and coordination of the workefforts of the bargaining unit employees. Statham hires andfires employees,assignsthem work, and directs them intheir work' on a daily basis. Statham handles and adjusts 522DECISIONSOF NATIONALLABOR RELATIONS BOARDany grievancesor complaints which the employees mayhave.On behalf of the Company, Statham votes withrespect toratification of collective-bargaining agreementsnegotiatedon the Company's behalf by GMA. Stathamperformsbargainingunit work in the Company's shop forapproximately 2 percent of his,total working time includingcuttingof glass for retail customers and fabricating glassand aluminumproducts.During the work stoppage described above, Stathamcontinued to report to work as usual. No work wasperformed by the Company outside of its shop nor wereany constructionsitesmanned by anyone from theCompany. Statham continued to work with the Company'scustomerswith particular regard to providing explanationsas towhy work in progress at that time could not bemanned.Statham did basically the same work as henormally did before the work stoppage. Statham's perfor-manceof bargaining unit work during the work stoppagewas approximately 20 to 25 percent of his time, andinvolved cutting ofglass anddrilling of aluminum invarious fabrication work.By letterand charge sheet dated October 1, 1973,Statham was cited to appear before the executive board ofLocal 718 for an alleged violation of union bylaws. Thecontentsof that letter and charge sheet are identical tothose received by Bardi. On October 23, 1973, Stathamappeared before the executive board sitting as a trialboard. Statham was tried and convicted and by letter datedNovember 12, 1973 _(the contents of which are identical tothe secondletter received by Bardi), was advised as to theoutcomeof the trial board proceedings. Statham has notpaid the fine nor has he appealed.f.Everett L. Pezoldtis employed by Glass & Sash, Inc.,'aCalifornia corporation, located in San Rafael, California.Pezoldt isthe president 'of that corporation, his wife is thesecretary-treasurer,and, in July 1973, Oscar Deen was vicepresident.Each of the officers owned one-third of thestock.Since thework stoppage ended Larry Monestier hasbecome thevice president of the corporation and Mrs.Pezoldt andPezoldt own 65 percent of the stock jointly.Pezoldt iscurrently and has been a member of Local 718for the past 20 years.,The Company employs approximate-ly eight members of Local 718. Pezoldt is responsible forhiring andfiring all employees employed by the Company,for adjustingthegrievanceswhichariseamong, thecompany employees, and for stating the Company'spositionwith respect to ratification of any contractsnegotiated on itsbehalf by the GMA negotiating commit-tee.His otherresponsibilities include sales, reading, andinterpretationof blueprints, dealing with architects' offices,and dealingwith the Company's customers. Less than 1percent of Pezoldt's time is spentperforming bargainingunit work,which consists of cutting an occasional piece ofglass in the;shop for aretail customerwhena glazier is notavailable.During the work, stoppage described above, Pezoldtreported to work each day in an attempt to keep thebusiness going, to prevent customers fromgoing elsewhere,and to maintaininga few potential retailsales.Pezoldtwaited on customersand handled a few emergencies whicharose duringthe strike and continued to do his normalpaper and bookkeeping work as during nonwork stoppagesituations.Approximately 70 percent of Pezoldt's time wasspent performing bargaining unit work during the workstoppage and consisted only of shop work (glass cutting)for retail customers. The remaining working employeesrepaired the company truck engines and cleaned the officeduring that period.By letter and charge sheet dated October 1, 1973,, Pezoldtwas cited to appear before the Local 718 executive boardto answer charges levied against him, The contents of thatletterare identical to that received by Bardi. Pezoldtappeared before the executive board, sitting as a trialboard,on October 23, 1973. Pezoldt was tried andconvicted of the chargesagainsthimandwas advisedthereof by letter dated November 12, 1973, the contents ofwhich are identical to the second letter received by Bardi.Pezoldt has not paid the fine and has not appealed.g.Frank Jarboeis thesole ownerof E. Korbus & SonGlass Company locatedin SanFrancisco, California. TheCompany employs two bargaining unit employees. Jarboeis responsible for and does hire and fire employees anddirect the employees in their work. He adjusts anygrievanceswhichmay arise among the employees orcomplaints that may be filed by customers. Jarboe doesestimating work and handles office paper work and billing.Jarboe has been a member of Local 718 for 20 years.Jarboe spends approximately 15 percent of,his workingtime in the shop performing bargaining unit work-cutting of glass for retail customers-at those times when aunit employee is not available to, do same.During the work stoppage described above, Jarboecontinued to perform work in the office including handlingof bills, banking, and talking to customers. The timeJarboe spent during the work stoppage performing bar-gaining unit work such as cuttingglassfor retail customerswas lessthan the 15 percent of his working time henormally spent before and after the work stoppage.On October 1, 1972, by letter and charge sheet, thecontents of which are identical to those received by Bardi,Jarboe was cited to appear before the Local 718 executiveboard to answerchargeslevied against him. On October23, 1973, Jarboe appeared before the executive boardsitting asa trial board and was tried and convicted of thecharges leviedagainsthim. By letter dated on or, aboutNovember 1973 (the contents of which are identical to thesecond letter received by Bardi), Jarboe was advised by thetrial board of the results of his proceeding. Jarboe has notpaid the fine, nor has he appealed.h.Keith Claussenis employed by Western Plate andWindow Glass Company, a California corporation, locatedin San Francisco, California.Claussen isthe vice presidentof the Company and owns 25 percent of the stock. Thepresident-of the Company is Willard O. Caro and togetherwith the secretary, Lynette Caro, own the remaining 75percent of the stock. Alexis O. Caro is another vicepresident. Keith Claussenhas been amember of Local 718for at least the past 20 to 30 years.Claussen hires and fires employees, directs the work ofemployees,grants timeoff, adjustsgrievanceswhich ariseamongthe employees, and performsestimatingwork.Claussenspendsless than 1 percent of his time in the shop GLAZIERS & GLASSWORKERS LOCAL 1621523performingbargainingunitwork.During the workstoppage Claussen continued to report to work as usualand to perform the same duties as described above, exceptfor, supervision of employees. He also contacted customersto explain why work was not proceeding and he performedvarious office functions.By letter and charge sheet dated October 1, 1973, thecontents of which are identical to those received by Bardi,Claussen was cited to appear before the executive board ofLocal 718. On October 23, 1973, Claussen appeared beforethe Local 718 executive board sitting as a trial board toanswer said charges. Claussen was tried and convicted andwas advised as to the outcome of the trial board decisionby letter dated December 20, 1973, the contents of whichare identical to the, second letter received by Bardi.Claussen has not paid the fine and has not appealed.i.Willard O. Carois the president of Western Plate andWindow Glass Company.. The parties stipulated that thework performed by Caro (before and during the workstoppage) is substantially identical to that performed byClaussen as described above in paragraph h and that Carowas cited, tried, and fined in the same manner in whichClaussen was. Caro's notification of fine was by letterdated December 1, 1973. The. fine has not been paid orappealed.j.Douglas R. Lystrais employed by House "0" GlassCompany, Inc., located in Sebastopol, California. TheCompany is a California corporation and Lystra 'is thetreasurer of the corporation and owns 25 percent of thestock. Lystra's father is the president of the corporation, hismother is the secretary, and his brother is vice president.They each own 25 percent of the stock. Lystra is a memberof Local 718' and has been a member since 1967. TheCompany employs approximately eight members of Local718. 'Lystra's duties include general sales and estimatingwork, contacting customers, and resolving any customercomplaints which may arise. Approximately 10 percent ofhis time isspent performing bargaining unit work mainlyinvolving cutting of glass in the shop for retail customers.Lystra resolves or assists in resolving customer complaintsin the field when a customer claims that a job is not doneright by the bargaining unit employees. Lystra directs thework of the bargaining unit employees both in the shopand on the jobsite. Lystra assigns employees to the variousjob responsibilities each day, authorizes overtime work ifnecessary, and advises employees if he feels the job is notdone correctly. Lystra has hired employees on behalf of theCompany and'is authorized to and does resolve or assist inresolvingany employee complaints or grievances.During the work stoppage described above, Lystracontinued to report to work as usual in order to keep hisestimatingwork up to date: He spoke to customers whosework remained to be completed at that time and explainedto them why 'the work was not being performed. Hecleaned up the shop, answered telephones, took care ofnormal paper work, and spent approximately the sameamount of time performing bargaining unit work as duringnonwork stoppage situations, involving the cutting of glassin the shop for retail customers.By letter and charge sheet dated October 1, 1973, thecontentsof which are identical with those received byBardi, Lystra was cited to appear before the Local 718executive board to answer charges for alleged violations ofbylaws. On October 23, 1973, Lystra appeared as directedbefore the executive board sitting as a trial board. Lystrawas tried and convicted, and by letter dated November 11,.1973, the contents of which are identical to the secondletter received by Bardi, Lystra was advised as to thedecision of the trial board. He has not paid the fine and hasnot appealed.k.Jean Hintermanis the president of Star Glass Co., aCalifornia corporation.Hinterman owns 100 percent of thestockand employs eight members of Local 718. Hintermanhas been a member of Local 718 for at least the past 30years.Hinterman is responsible for hiring and firingemployees, adjusting grievances, estimating work, billingwork, and contacting - customers. Hinter man spends ap-proximately 10 to 15 percent of his working time in theshop performing bargaining unit work.During 1973, Hinterman was one of the members of theGMA negotiating committee and prior to that time hadbeen a member of the negotiating committee for 2 years.Hinterman isalso amember of the joint conferencecommittee.During the work stoppage Hinterman was involved incontract negotiations with Local 718, Local 1621, andLocal 169 and did no bargaining unit work. During thatperiod, however, Hinterman did report to the shop onoccasions to handle administrative matters.By letter and charge sheet dated October 1, 1973, thecontents of which were identical with those received byBardi, Hmterman was cited to appear before the Local 718executive board to answer charges for alleged violations 'ofbylaws.On October 23, 1973, Hinterman appeared asdirected before the executive boardsitting asa trial board.Hinterman was tried and convicted, and, by letter datedNovember 9, 1973, the contents of which are identical tothe second letter received by Bardi,-Hinterman was advisedas,the decision of the trial board. Hinterman did not paythe fine not did he appeal.1-m.A. Leandroand E.Bertheaudeach own 50 percentof the stock of B & L Glass Company, a Californiacorporation. Leandro is the vice president and secretaryand Bertheaud is the president and treasurer. TheCompany employs one apprentice glazier whois a memberof Local 718. Both Leandro and Bertheaud are members ofLocal 718, Leandro since 1955 and Bertheaud since 1940.Both Leandro and Bertheaud hire employees and - areauthorized to and do adjust grievances. Prior to the workstoppage they spent 50 percent of their' time performingbargaining unit work, including work in the shop and workon the jobsite.During the work stoppage described above, Leandro andBertheaud spent 'approximately 30 percent of their timeperforming bargaining unit work in the shop involving thecutting ofglass.No onsite work was performed. Theremainder of their time was spent in performingmanageri-al duties.By letter and charge sheet dated October 1, 1973,Leandro and Bertheaud each were cited to appear beforetheLocal 718 executive board to answer, charges foralleged violations of bylaws. The contents of those letters '-524DECISIONSOF NATIONALLABOR RELATIONS BOARDwere identical with those receivedby BardfOn October23, 1973,Leandro and Bertheaud appeared as directedbefore the executive board sitting asa trial board. Theywere tried and convicted,and byletters datedNovember12, 1973,Bertheaud and Leandro were advised as to thedecision of the,trial board proceedings.The contents ofthose letters were identical to the second letter received byBardi.The fines have not been paid and there has been noappeal.n.Lawrence Hallisemployed by Cobbledick-KibbeGlass Company,a California corporation.Hall is not anofficer,shareholder,or director of that corporation.Hall iscurrently on withdrawal from Local 718 but remainssubject to the rules of the Union.Hall's duties includehiring and firing of bargaining unit employees,estimatingwork,coordinating and scheduling work, and resolvinggrievances that arise among the bargaining unit employees.Hall is a salaried employee and is employed in the capacityof job superintendent.OrdinarilyHall does not performany work covered by the collective-bargaining agreementreferred to above.During the work stoppage,Hall was directed by theCompany to continue to work as usual and did so eachworking day during the work stoppage except that he spentapproximately 40 percent of his time performing bargain-ing unit work.By letter datedJuly 16, 1973, andaccompanying chargesheet datedJuly 7,1973, Hall was cited to appear beforethe executive board of Local 718 to answer charges as setforth.The charges were that he crossed"the picket line"and was observed driving a company truck.Hall did notappear as directedby the Local718 executive board. Therewas no trial and no fine imposed.Concluding FindingsItappears from the foregoing that all of the above-named individuals, with the exception of Hall (par. n, part4),were cited, tried, and fined for crossing and workingbehind an authorized picket line and that Hall was cited onthe charge of crossing "the picket line" and driving hisEmployer's truck, but no further action was taken on thecharge against him. It is also clear that all of theindividuals named in Parts 3 and 4 were supervisors withinthe meaning of the Act, and the Companies with whichthey were associated were Employer-Members of GMA. Itdoes not appear that the aforesaid actions of the Respon-dents against, said individuals were predicated on theirhaving done "bargaining unit work." 6A recent decision of the Board,Bricklayers,Masons andPlasterers'Union,LocalNo. 1 (Barr Floors, Inc.),209NLRB 820 (1974), appears to govern the disposition ofmost of the issues in this proceeding.? Said decisiondiscloses that it is well-established Board law that finingsupervisors for crossing a picket line is a violation of6As noted herembelow, even if the actions were so predicated, theconclusionsherein would not be altered.7None of the parties mentioned this decision in their briefs, ostensiblybecause they had not become aware of itsissuancepriorto the-time theirbriefs were filed.8 See for example,Local Union No. 2150, International Brotherhood ofSection 8(b)(l)(B) of the Act. Further, in said decision (fn.1) the Board reaffirmed its previous holding 8 that a union'sfining of supervisors for doing "bargaining unit work" isviolative of the Act, contrary to the holding of the Court ofAppeals for the District of Columbia. In said decision,however, the Board affirmed the conclusion of the'Administrative Law Judge that fining a supervisor who isthe100 percent ownerof an employer is 'not violative ofSection8(b)(1)(B) of the Act. The Board apparentlypredicated this conclusion on the rationale of the Adminis-trative Law Judge which is as follows:Where an individual is the sole owner of acorporation, the Board has consistently ignored thecorporate fiction and has considered one as the alterego of the other.Diaper Jean Manufacturing Company,109 NLRB 1045 (1954);Industrial Fabricating Inc.,119NLRB 162, 169 (1957), enfd. 272 F.2d 184 (C.A. 6,1959);Ogle Protection Service, Inc. and James L. Ogle,149NLRB 545, 546 (1964), fn. 1, modified in otherrespects 375 F.2d 497 (C.A. 6, 1967).On principle, there is no more reason for permittingan individual to avoid his obligation to the union ofwhich he is a member by organizing a corporationwhich he completely owns, than there is to permit aperson to avoid the effect of his unfair labor practicesby organizing a corporation to carry on his business. AsGelminiwas the sole owner of, Barr Floors, theRespondent's "conduct directed to the employerhimself rather than to his supervisor[s] would not tendto subvert any loyalty between the Company and hissupervisors"(Local 146, Sheet Metal Workers Interna-tional Association, AFL-CIO, et al. (Robert Dale Jones),203 NLRB No. 168). Accordingly, Lfind and concludethat the Respondent did not violate Section 8(b)(1)(B)of the Act by fining Gelmini, and the complaint shouldbe dismissed in this regard.9It is noted that four individuals named in part 4 aresoleownersof their businesses, Joseph P. Bardi (par. a), Roy E.Statham, Jr. (par. e), Frank Jarboe (par. g), and JeanHinterman (par. k). The other supervisors involved hereinwho have an interest in their respective companies do so inpercentages varying from 2 percent to 90 percent. Itappears that the Board's decision thata sole ownerof acompany can be fined by the union of which he is amember would not apply to a partial owner, no matterwhat his percentage of ownership may be, since therationale is that a sole owner is thealter egoof theemployer and, therefore, his loyalty to his company cannotbe subverted since he can be equated with the companyitself.Thus, it appears that the fining of a supervisor whoowns a percentage of his employer less than 100 percentwould not be exempt from the prohibition of SectionElectricalWorkers,AFL-CIO (Wisconsin Electric Power Company),192NLRB 77 (1971).9 It is noted that the report of this Decision in 85 LRRM 1553, 1554,indicates that no exceptions were filed, to this conclusion, but there isnothmg in the report of the Decision issued by the Board which wouldindicate that it did not consider it. Whichever may be the case, theconclusions herembelow would not be affected. GLAZIERS &GLASSWORKERSLOCAL 16218(b)(1) (B) of the Act, since such fine would tend to subverthis loyalty to the interests of the other owner or owners.10Consequently, it, is concluded from the above-citeddecision of the Board, that the citing, trying, and fimng ofthe individuals named hereinabove, other than the foursole owners named hereinabove, were acts violative ofSection 8(b)(1)(B) of the Act.The said decision of the Board, however, does notdispose of the issue with respect to the four above-mentioned sole owners in view,of the finding that theircompanies are employer-members of GMA. The casesherein are not limited to a single employer and a soleowner thereof, but rather involve an association and 65employer-members thereof including the Companies of theabove-mentioned sole owners, which represents a factornot present in the above-cited Board decision. Therefore,there remains the issue of whether or not this factor issufficient to distinguish the cases herein (particularly Case20-CB-3065) from the cited decision in which it was heldthat a sole owner can be fined with impunity. Researchfailed to reveal any decision of the Board in which thisissue was considered.Section 8(b)(1)(B) of the Act provides as follows:Itshallbe an unfair labor practice for a labororganization or its agents - (1) to restrain or coerce.:. (B) an employer in the selection of his representa-tives for the purposes of collective bargaining or theadjustment of grievances.It is well established that an association of employers isan employer within the meaning of Section 2(2) of the Acteven though it is only acting in its representative capacity.It is apparent that from the contract between GMA andthe Respondents that GMA is considered an employer forthe purposes of bargaining vis a vis the Respondents. TheBoard has ordered an association of employers to bargainwith a union.Dover Tavern Owners'Association,169 NLRB28, 30 (1968). InPacific American Shipowners Association,98 NLRB 582, 600, the Board stated:... Since the Respondent PASA [Pacific AmericanShipowners Association], whom we have found to bean employer within the meaning of the Act, sharesresponsibility for that unlawful arrangement, by virtueof its execution of the December 2 contract on behalfof the Respondents Alaska and American Mail, andother member companies, it must also be held to sharethe responsibility for the results reasonably to beanticipated. [Fn. omitted.]We therefore find that, inthe cases adverted to above, the Respondent PASAdiscriminated against employees in violation of Section8(a)(3) and 8(a)(l) of the Act.Also, inRestaurant Association of the State of Washington,Inc.,190NLRB 133, 140 (1971), an association ofemployers was made jointly and severally liable with itsemployer-members for backpay arising out of its unfairlabor practices. Since it appears that an association of50To arbitrarilyselect some percentage less than100 percent would bedifficultand necessarily cause inequities.11Thebasis for this conclusionwould, of course, also apply to the above525employers is an "employer" subject to the prohibitions ofthe Act in its representative capacity, it logically followsthat it should be afforded the protections of the Act as an"employer" when acting in its representative capacity.Consequently, it is concluded that it is appropriate to findthatGMA is an employer within the meaning of Section8(b)(1)(B) of the Act.The articles of incorporation and bylaws of GMAprovide,inter alia:Each year the Board of Directors shall appoint anegotiating committee composed of members of theAssociation (or partners, directors, officers or employ-ees of members)... .The primary duty of the negotiating committee is tonegotiate on behalf of the members of the Association amaster collective bargaining agreement with laborunions representingglaziersand glassworkers em-ployed by members of the Association. It shallrepresent the Association and the membership of theAssociation in all employer-employee or employer-labor union disputes involving glaziers and glasswork-ersand in all other matters relating to collective .bargaining or labor relations involving glaziers andglassworkers... .The collective-bargaining agreement between GMA and'the Respondents provides for a "joint conference commit-tee" for the settlement of grievances arising under' thecontract. Representatives on the committee are appointedby GMA and the Respondents and handle matters,ofdispute which "cannot be settled by the duly authorizedrepresentatives of the Union and the Individual Employerinvolved." Thus, it appears that, if the Respondents arepermitted to fine "sole owners" with impunity, such powerwould restrain and coerce GMA and its employer-mem-bers in the selection of representatives for the purposes ofcollective bargaining or the adjustment of grievances. Anymember of the "negotiating committee" or the "jointconference committee" who isa sole ownerof hisbusinesscould presumably have his loyalty to GMA and to theemployer-members of GMA "subverted" by fear of a fineimposed by either of the Respondents. Consequently, if theRespondents had the power to finesole-owner membersofGMA, it would be "restrained and coerced" with respect toselecting any- one of such members to serve on either of theaforesaidcommittees.Furthermore, each of thesole ownersadjustsgrievancesat the first step of the procedure underthe contract between GMA and Respondents.Therefore, it is concluded that, in the circumstances ofCase 20-CB-3065, the citing, trying, and fining of theabove-mentioned foursole ownersof their businesses wasviolative of Section 8(b)(1)(B) of the Act."There remains the issue of whether or not the citation ofHall (par. n, Part 4) by Local 718 for crossing "the picketline" and driving a company truck was violative of Sectionconclusion thatRespondentsviolated Sec 8(b)(1)(B) of the Act by citing,trying, and fining the otherindividuals namedhereinabove, all ofwhom, itappears from the record, are employed by employer-members of GMA. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(1)(B) of theAct. It is disclosed by the stipulation ofthe partiesthat he did not appear as directed by thecitation,that there was no trial,and no fine was imposed.However,there is no indicationthat the citation waswithdrawn or thatLocal 718 notified Hall that thechargesagainsthim weredropped.Consequently,Hall couldreasonably assume that some timein the future he mightbe called on to respondto the pendingcitation.Thus, it isconcludedthat the outstandingcitation,absent a notifica-tion to Hall thatthe chargesagainsthim have beendropped;constitutesa' threat that he 'might be tried andfined forthe actswith which he has been charged. Thisthreat to take action violativeof Section 8(b)(1)(B) of theAct isalso deemed to beviolative of Section 8(b)(1)(B) oftheAct.San Francisco-OaklandMailers'Union No. 18,InternationalTypographical Union (NorthwestPublication,Inc.),172 NLRB 2173 (1968).As an affirmative defense,Local 1621 alleged that thefour individuals named,inPart 3 failed to, exhaust the"administrativeor private remedy available to them."During the courseof the hearingthe issueof the defense ofthe failure to exhaust the intraunion administrative remedywasmentioned.However,nomention was made inRespondents'brief of thisdefense. It is wellestablishedthat the right to authorize the Board's processes cannot beimpeded by a union's internal rulesor regulations whichrequire that a member first exhaust all available unionappeals. See, for example,InternationalUnion of OperatingEngineers,Local No. 825 (BuildingContractorsAssociationof N. J.),173 NLRB 955, 959 (1968), andN.L R.B.v.RadioOfficers'Unionof the Commercial Telegraphers Union, AFL(A.H. Bull Steamship Company),196 F.2d 960, 965(C.A. 2,1952).IV.THE EFFECT OF THE,UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above,occurring in connection with the operations;of the.Employers"described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce-.among the several States, and,tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof. -V. THE REMEDYIt having been found that the Respondents have engagedin unfairlaborPractices within the meaning of Section8(b)(1)(B) ofthe Act,itwill be recommendedthat theycease and desist therefrom and thatthey takecertainaffirmative action designed to effectuate the policies of theAct.Ithaving beenfound thatRespondentLocal 1621illegally cited, tried,and fined Roger F. Bibo, Joe Baxter,LawrenceW. Haas, andRandall A.Wolf, it will berecommended that Respondent,be ordered to rescind itsaction in citing,trying, andfining them and reimbursethemfor any fineswhich they may have paid to' theRespondent with interest at the rate of 6 percent perannum.It having been found that RespondentLocal 718 illegallycited,tried,and fined Joseph P. Bardi,PeterC. Bello,Alexander R.Meyer,Jr.,MichaelR.Meyer, Roy E.Statham,Jr.,EverettL.Pezoldt,Frank Jarboe, KeithClaussen,WillardO.Caro,DouglasR. Lystra, JeanHinterman,A.Leandro,and E.Bertheaud,itwillberecommendedthatRespondent be ordered to rescind itsaction in citing,trying, and fining them and reimbursethem for any fine whichtheymay have paid to Respondentwith interest at 6 percent per annum.It having been found that RespondentLocal718 illegallycitedLawrence Hall, it will be recommended that theRespondent be ordered to rescind its action in citing him.Itwill also be recommended that Respondents expungefrom their records all references to their unlawful actions.CONCLUSIONS OF LAW1.GlassManagementAssociationisanemployerwithin the meaning of Section 2(2),and Section 8(b)(1)(B)of the Act.,2.RespondentLocal 1621violated Section 8(b)(1)(B)of the Act by citing, trying,and fining RogerF: Bibo, JoeBaxter,LawrenceW. Haas, andRandall A. Wolf.3."RespondentLocal 718 violatedSection8(b)(1)(B) ofthe Act byciting,trying,and finingJoseph P.Bardi, PeterC. Bello, Alexander R. Meyer, Jr., Michael R. Meyer, RoyE. Statham,Jr.,Everett L. Pezoldt,Frank Jarboe, KeithClaussen,WillardO.Caro,DoublasR.Lystra, JeanHinterman,A. Leandro, and E.Bertheaud.4.RespondentLocal718 violated Section8(b)(1)(B) ofthe Act byciting Lawrence Hall.5.The aforesaidunfair labor practicesare unfair laborpracticesaffecting commerce within the meaning ofSection2(6)and (7) of the Act.[Recommended Order omittedfrom publication.]